In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered September 16, 2004, which denied its motion to “restore” the action to active status.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion is granted.
Under the circumstances, the Supreme Court should have granted the plaintiffs motion to “restore” this pre-note of issue case to active status (see Long-Waithe v Kings Apparel Inc., 10 AD3d 413 [2004]; see also Lopez v Imperial Delivery Serv., 282 AD2d 190 [2001]; Kallicharan v Coombes Props., Inc., 7 AD3d 578 [2004]; cf. 123X Corp. v McKenzie, 7 AD3d 769, 769-770 [2004]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.